         Case 2:21-cv-00218-DB Document 4 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIO R. ZAYAS,                                    No. 2:21-cv-0218 DB P
12                        Plaintiff,
13            v.                                         ORDER
14    NAVARRO,
15                        Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis. Plaintiff’s in forma

19   pauperis application does not include the necessary second page containing the plaintiff’s

20   signature.

21          Plaintiff’s request for leave to proceed in forma pauperis will be denied, and plaintiff will

22   be granted thirty days to submit a new in forma pauperis application. The application must

23   include all pages, be fully completed, be signed by the plaintiff, and be accompanied by a

24   certified copy of plaintiff’s prison trust account statement for the six-month period immediately

25   preceding the filing of this action.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is denied without

28          prejudice;
                                                        1
           Case 2:21-cv-00218-DB Document 4 Filed 02/11/21 Page 2 of 2


 1             2. The Clerk of the Court is directed to send plaintiff an “Application to Proceed In

 2             Forma Pauperis By a Prisoner” for use in a civil rights action; and

 3             3. Plaintiff may submit, within thirty days from the date of this order, a properly

 4             completed application to proceed in forma pauperis on the form provided with this order.

 5             Plaintiff is cautioned that failure to comply with this order may result in a

 6             recommendation that this action be dismissed without prejudice.

 7   Dated: February 11, 2021

 8

 9

10

11

12

13   DLB14
     DLB1/orders/prisoner-civil rights/zaya0218.3d
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
